J-A24013-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    JOHN NEELD AND ALISON NEELD                :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellants              :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    PASQUALE MASCARO AND JOSH                  :   No. 1220 EDA 2019
    SCHOFIELD                                  :

                Appeal from the Judgment Entered April 12, 2019
      In the Court of Common Pleas of Montgomery County Civil Division at
                              No(s): 2014-01570


BEFORE:      BENDER, P.J.E., DUBOW, J., and COLINS, J.*

MEMORANDUM BY BENDER, P.J.E.:                         FILED JANUARY 31, 2020

        Appellants, John and Alison Neeld, appeal from the trial court’s April 12,

2019 orders entering summary judgments in favor of Appellees, Pasquale

Mascaro and Josh Shofield. After careful review, we are compelled to quash.

        The trial court detailed the pertinent facts and procedural history of this

case in its May 16, 2019 opinion. See Trial Court Opinion (TCO), 5/16/19, at

1-4. Briefly, Appellants filed a complaint against Appellees on January 27,

2014, alleging claims of wrongful prosecution and conspiracy. Those claims

were premised on Appellees’ reporting to police that John Neeld had assaulted

Pasquale Mascaro during an ice hockey game, which resulted in charges being

filed against Neeld.

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A24013-19



      Neeld was ultimately acquitted of those criminal charges following a

non-jury trial, and he and his wife then filed the civil complaint against

Appellees. At the close of the pleadings, Appellee Mascaro filed a motion for

summary judgment. Appellee Schofield subsequently joined that motion. On

April 12, 2019, the court entered two separate orders granting each

Appellee’s motion for summary judgment, and entering an individual

judgment in each Appellee’s favor. The orders were separately docketed, thus

constituting two distinct judgments.

      Appellants thereafter filed a single notice of appeal, stating that they

were appealing from the “final orders entered April 12, 2019, … granting

summary judgment in favor of defendants Pasquale Mascaro and Josh

Schofield. The Orders have been reduced to judgment and entered in the

docket as evidenced by the attached copy of the docket entry.” Notice of

Appeal, 4/12/19, at 1 (single page). Appellants complied with the trial court’s

order to file a Pa.R.A.P. 1925(b) concise statement of errors complained of on

appeal. The trial court filed a Rule 1925(a) opinion on May 16, 2019. Herein,

Appellants state three issues for our review:

      1. Whether the trial court committed an error of law or abused its
      discretion determining that the evidence as set forth on the record
      failed to establish a jury question of whether the accusatory
      information provided by [Appellees] to law enforcement official
      Detective Patrick Haines of the Upper Providence Township Police
      Department was the product of a knowing and deliberate
      falsehood.

      2. Whether the trial court committed an error of law or abused its
      discretion determining that the evidence as set forth on the record
      failed to establish a jury question that Detective Patrick Haines of

                                       -2-
J-A24013-19


      the Upper Providence Township Police Department acted upon
      false information provided to him by [Appellees] and as a result
      commenced a prosecution against John Neeld.

      3. Whether the trial court committed an error of law or abused its
      discretion determining that the evidence as set forth on the record
      failed to establish a jury question that [Appellees] instituted
      criminal proceedings against [John Neeld] — meaning that
      [Appellees] knowingly provided false statements to a law
      enforcement official or [Appellees’] desire to have proceedings
      initiated was the determining factor in the law enforcement
      official’s decision to commence prosecution.

Appellants’ Brief at 5.

      Preliminarily, we must address Appellants’ filing of a single notice of

appeal from two separate judgments.           Pennsylvania Rule of Appellate

Procedure 341 governs appeals from final orders. The Official Note to that

rule states, in pertinent part:

      A party needs to file only a single notice of appeal to secure review
      of prior non-final orders that are made final by the entry of a final
      order, see K.H. v. J.R., 826 A.2d 863, 870-71 (Pa. 2003)
      (following trial); Betz v. Pneumo Abex LLC, 44 A.3d 27, 54 (Pa.
      2012) (summary judgment). Where, however, one or more
      orders resolves issues arising on more than one docket or
      relating to more than one judgment, separate notices of
      appeal must be filed. Commonwealth v. C.M.K., 932 A.2d
111, 113 & n.3 (Pa. Super. 2007) (quashing appeal taken by
      single notice of appeal from order on remand for consideration
      under Pa.R.Crim.P. 607 of two persons’ judgments of sentence).

Pa.R.A.P. 341, Official Note (emphasis added).

      In Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018), our Supreme

Court strictly construed the first part of the above-emphasized sentence,

holding that “where a single order resolves issues arising on more than one

docket, separate notices of appeal must be filed. The failure to do so will



                                      -3-
J-A24013-19



result in quashal of the appeal.” Id. at 977. Given Walker, we must also

strictly construe the second part of the above-emphasized portion of Rule

341’s Official Note, which mandates separate notices of appeal where “one or

more orders resolves issues … relating to more than one judgment….”

Because here, there were two separate judgments entered pertaining to each

individual Appellee, Appellants’ filing one notice of appeal pertaining to both

of those judgments was improper. Accordingly, we quash.1

       Appeal quashed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/31/20




____________________________________________


1Nevertheless, even if we were not constrained to quash this appeal, we would
affirm the court’s orders entering summary judgment in Appellees’ favors for
the reasons set forth by the trial court in its well-reasoned decision. See TCO
at 4-8.

                                           -4-
J-A24013-19




              -5-